943 F.2d 58
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Mary TRUJILLO, Plaintiff-Appellant,v.David STROUD, in his official and individual capacities,Defendant-Appellee.
No. 89-2036.
United States Court of Appeals, Tenth Circuit.
Sept. 4, 1991.

Before McKAY, SEYMOUR and EBEL, Circuit Judges.
ORDER AND JUDGMENT*
McKAY, Circuit Judge.


1
The parties have agreed that this case may be submitted for decision on the briefs.   See Fed.R.App.P. 34(f);  10th Cir.R. 34.1.2.   The case is therefore ordered submitted without oral argument.


2
Plaintiff raises two issues on appeal from a jury verdict against her:  (1) error in admitting prejudicial evidence;  and (2) the verdict was not supported by the evidence.


3
Plaintiff alleges that the district court erred by admitting into evidence a letter from her doctor contending that plaintiff had forged the doctor's signature on disability insurance forms.   She argues that the letter was improperly admitted as part of plaintiff's medical records.   Contrary to plaintiff's version of the events at trial, however, the letter was not submitted to the jury and therefore could not have prejudiced their verdict.


4
We have reviewed the record and conclude that the evidence amply supports the jury's verdict.


5
The judgment of the district court is AFFIRMED.   The mandate shall issue forthwith.



*
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3